Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/25/2022 has been entered.

Status of Claims
This action is in reply to the amendments filed on 02/25/2022.  Claim 1 was amended.  Claim 3 was canceled.  
Claims 22-28 were previously withdrawn.  Claims 7-8, 11-12, 21 and 33 were previously cancelled.  
Claims 1, 2, 4-6, 9, 10, 13-20, 29-32 and 34-36 are currently pending and have been examined.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-10 13-20, 29-32 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2015/0230760 A1 to Schneider in view U.S. Patent Application Publication US 2014/0324118 A1 to Simon et al. in view of U.S. Patent Application Publication US 2014/0257438 A1 to Simon et al. (hereinafter referred to as Simon ‘438) and further in view of U.S. Patent Application Publication US 2010/0179617 A1 to Fletcher et al.
Claim 1:  
Schneider discloses the following limitations as shown below:
a processor (see at least Paragraphs 20-22, may comprise a general purpose computer selectively activated or reconfigured by a computer program stored in the computer); 
a memory coupled to the processor, wherein the memory stores a first content (see at least Paragraphs 20-22, such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including … read-only memories (ROMs), random access memories (RAMs), …); 
a medical device coupled to the processor, (see at least Paragraph 11, the medical device may include a display; a diagnostic component to provide diagnostic functionality; and a controller to regulate the operation of the diagnostic component and including processing logic); and 
a reader coupled to the processor, wherein the reader is configured to read a second content from a storage medium other than the memory such that the processor switches the medical device between an activated mode and a deactivated mode based on the first content corresponding to the second content (see at least Paragraph 10; Paragraph 11, to enable transition to a second state of the medical device; Paragraph 28, medical device to be activated or reconfigured may output an optical code/symbol. An operator of the device may scan the optical code/symbol using a networked optical scanning device such as a smart phone, QRcode scanner, barcode scanner …);
wherein the processor switches the medical device to the activated mode for a specific dosage (see at least Paragraph 23, may enable the intended operational state. The intended operational state may be at least one of the states selected from the group consisting of initialization, receive therapeutic operation parameters, begin therapeutic operation, end therapeutic information, …; Paragraph 52, receive of a dose programming for medical device).
Schneider does not specifically disclose the following limitations, but Simon as shown does:
wherein the medical device comprises a power supply, a signal generator and one or more electrodes, wherein the signal generator is configured to apply one or more electrical impulses to the one or more electrodes for a period of time, the period of time being defined as a single dose (see at least Paragraph 252, device comprises an electrical impulse generator, a power source).

Schneider does not specifically disclose the following limitations, but Simon ‘438 as shown does:
specific number of single doses (see at least Paragraph 72, the therapy preferable comprises multiple doses/day over a period of time that may last from one week to a number of years.  In certain embodiments, the treatment will comprise multiple doses at predetermined times during the day and/or at predetermined intervals throughout the day).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Schneider and Simon with Simon ‘438 with the motivation “… for applying electrical impulses that ultimately interact with the signals of a vagus nerve, which lies within the carotid sheath, to achieve a therapeutic result” (Simon ‘438, see at least Paragraph 47).
Schneider does not specifically disclose the following limitations, but Fletcher as shown does:
wherein the processor switches the medical device from the activated mode to the deactivated mode after the specific number of single doses have been emitted by the signal generator (see at least Paragraph 13, deactivating the medical device when no approved therapies remain; Paragraph 18, the medical device is a neurostimulator; Paragraph 36, in the flowchart diagram shown in FIG. 2, the patient can be approved for a certain number of uses of the handheld controller to apply therapy. This is analogous to being prescribed and paying for an ingestible drug on a specific dose regimen. Uses of the handheld controller, and hence therapy, are managed by comparing patient therapy usage, activation of the … neurostimulator via the handheld controller, in the database with the number of approved uses for the patient. The approval can be any set of criteria or combinations thereof, for 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Schneider, Simon and Simon ‘438 with Fletcher with the motivation of limiting the use of the medical device for patient safety, because “… without some limitations mechanism, the medical device may become much like an over-the-counter pharmaceutical where usage is entirely up to the user” (Fletcher, see at least Paragraph 5).
Claim 29 recites substantially similar method limitations to those of system claim 1 and, as such, are rejected for similar reasons as given above.
Claim 2:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  Schneider further discloses the following limitations:
an output device coupled to the processor, wherein the processor is configured to instruct the output device to interface with the storage medium based on the processor switching the medical device from the activated mode to the deactivated mode such that the storage medium is modified (see at least Paragraph 8, medical device may be configured to receive the operation code and responsive to validation of the operation code may be configured to enable the intended operation state; Paragraph 9; Paragraph 11).
Claims 30 recites substantially similar method limitations to those of system claim 2 and, as such, are rejected for similar reasons as given above.
Claim 4:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  Schneider further discloses the following limitations:
wherein the processor switches the medical device to the activated mode for a specific number of days (see at least Paragraph 23, may enable the intended operational state. The intended operational state may be at least one of the states selected from the group consisting of initialization, receive therapeutic operation parameters, begin therapeutic operation, end therapeutic information, …; Paragraph 56, may include information such as: … time dependent information and more. The operation code may only be valid for a given time (reads on “a specific number of days”)).
Claims 32 recites substantially similar method limitations to those of system claim 4 and, as such, are rejected for similar reasons as given above.
Claim 5:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  Schneider further discloses the following limitations:
wherein the single dose has a time period of about two minutes (see at least Paragraph 23, may enable the intended operational state. The intended operational state may be at least one of the states selected from the group consisting of initialization, receive therapeutic operation parameters, begin therapeutic operation, end therapeutic information, …; Paragraph 52, receive of a dose programming for medical device; Paragraph 56, may include information such as: … time dependent information and more. The operation code may only be valid for a given time).
Claim 6:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  Schneider further discloses the following limitations:
wherein the processor does not switch the medical device between the activated mode and the deactivated mode based on the first content not corresponding to the second content (see at least Paragraph 7, response to validation of the operation code may enable the intended operation state; Paragraph 11).
Claim 9:      
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  Schneider does not specifically disclose the following limitations, but Simon as shown does:
wherein the medical device is a neurostimulator, wherein the signal generator transmits the one or more electrical impulses from the one or more electrodes through the contact surface transcutaneously and non-invasively through an outer skin surface of a patient such that the one or more electrical impulses modulates a nerve within the patient (see at least Abstract; Paragraph 2, electrical stimulation of the vagus nerve in a patient’s neck in order to treat various medical disorders; Paragraph 27, electrical impulses are applied through the electrodes of the stimulator to the vagus nerves; Paragraph 252, device comprises an electrical impulse generator, a power source).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Schneider, Simon ‘438 and Fletcher with Simon for the same reasons given for claim 1.
Claim 10:  
The combination of Schneider/Simon/Simon’438 discloses the limitations as shown in the rejections above.  Schneider does not specifically disclose the following limitations, but Simon as shown does:
wherein the one or more electrical impulses modulates a vagus nerve and causes the vagus nerve to generate an action potential to treat the medical condition within the patient (see at least Abstract; Paragraph 2, electrical stimulation of the vagus nerve in a patient’s neck in order to treat various medical disorders; Paragraph 27, electrical impulses are applied through the electrodes of the stimulator to the vagus nerves).

Claim 13:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  Schneider further discloses the following limitations:
wherein the storage medium is card-shaped (see at least Paragraph 21, may be stored in a computer readable storage medium, such as, but is not limited to any type of disk … magnetic or optical cards, or any other type of media suitable for storing electronic instructions).
Claim 14:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  
wherein the reader is configured to read the second content from the storage medium via an RFID technique.
Claim 15:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  
wherein the first content corresponds to the second content based on at least one of a value or a format.
Claim 16:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  
a housing that houses the medical device and the reader.
Claim 17:  

wherein the housing houses the processor and the memory.
Claim 18:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  
wherein the reader is configured to read the second content from the storage medium optically.
Claim 19:  The system of claim 18, 
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  
wherein the second content is at least one of a barcode or a QR code.
Claim 20:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  
wherein the reader is configured to read the second content from the storage medium electromagnetically.
Claim 31:   
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  Schneider does not specifically disclose the following limitations, but Fletcher as shown does:
switching the medical device from the activated mode to the deactivated mode after the medical device has been in the activated mode for a specific number of days ((see at least Paragraph 13, deactivating the medical device when no approved therapies remain; Paragraph 18, the medical device is a neurostimulator; Paragraph 36, in the flowchart 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Schneider, Simon ‘438 and Simon with Fletcher for the same reasons given for claim 1.
Claim 34:  
The combination of Schneider/Simon/Simon ‘438 discloses the limitations as shown in the rejections above.  
causing, via the processor, a reader to read the second content from the storage medium via an RFID technique.
Claim 35:  
The combination of Schneider/Simon/Simon’438 discloses the limitations as shown in the rejections above.  Schneider does not specifically disclose the following limitations, but Simon as shown does:
causing, via the processor, the one or more electrical impulses to be transmitted transcutaneously and non-invasively through an outer skin surface of a patient such that the one or more electrical impulses modulates a nerve within the patient (see at least Abstract; 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Schneider, Simon ‘438 and Fletcher with Simon for the same reasons given for claim 1.
Claim 36:  
The combination of Schneider/Simon/Simon’438 discloses the limitations as shown in the rejections above.  Schneider does not specifically disclose the following limitations, but Simon as shown does:
wherein the one or more electrical impulses modulates a vagus nerve within the patient and causes the vagus nerve to generate an action potential to treat a medical condition within the patient (see at least Abstract; Paragraph 2, electrical stimulation of the vagus nerve in a patient’s neck in order to treat various medical disorders; Paragraph 27, electrical impulses are applied through the electrodes of the stimulator to the vagus nerves; Paragraph 127, direct electrical stimulation of the vagus nerve will itself generate evoked potentials, as the resulting vagal action potentials; Paragraph 252).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Schneider, Simon ‘438 and Fletcher with Simon for the same reasons given for claim 1.


Response To Arguments
Applicant’s arguments from the response filed on 02/25/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appeared.
In the remarks, Applicant asserts that (1) Regarding amended claim 1, neither Simon ‘438 nor Schneider disclose that the processor switches the medical device from the activated mode to the deactivated mode after a specific number of single doses.
In response to applicant’s arguments (1) as listed above, the examiner respectfully disagrees.  Applicant’s arguments pertain to newly amended limitations, and have been addressed in the rejections above.  As such, Applicant’s arguments have been considered but are not found to be persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686